09/16/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: DA 22-0104


                                      DA 22-0104
                                   _________________

 IN RE THE MARRIAGE OF:

 JUDY L. SHIFFMAN,

              Petitioner and Appellee,

       and

 WILLIAM F. SHIFFMAN,                                                ORDER

               Respondent and Appellant.

       and

 SEAN CRUM,

              Intervenor.
                                   _________________

       Appellant William F. Shiffman (William), via counsel, has moved for an extension
of time until September 27, 2022, to file his Reply Brief in this matter. He further moves
for leave to file a combined Reply Brief. Neither Appellee Judy L. Shiffman (Judy) nor
Intervenor Sean Crum (Crum) opposes these motions.
       William filed his Opening Brief on July 12, 2022. Crum filed his Response Brief
on September 9, 2022, and Judy filed hers on September 14, 2022.
       Under M. R. App. P. 13(1), an appellant may serve and file a reply brief within 14
days after service of the brief of the appellee. William asserts that in the present case, his
Reply Brief to Crum’s Response Brief is due on September 23, 2022, but his Reply Brief
to Judy’s Response Brief is not due until September 28, 2022. He proposes combining the
respective Reply Briefs with leave of Court and setting a due date of September 27, 2022,
which would extend the time for one while shortening the time for the other.
       However, William is mistaken in that he is not entitled to separate Reply Briefs
under the Appellate Rules. M. R. App. P. 12(3) provides in relevant part, “Only one reply
brief may be filed, regardless of the number of appellees’ briefs filed, and the rule 11(4)
word or page limit for reply briefs applies[.]” Thus William is entitled to a single Reply
Brief which is due 14 days after service of Judy’s Response Brief.
       As such, neither leave to file a combined brief nor an extension of time to the day
prior to the current due date is warranted.
       IT IS ORDERED that Appellant’s motion is DENIED. Appellant shall prepare, file,
and serve his Reply Brief on or before September 28, 2022.
       The Clerk is directed to provide a true copy of this Order to all parties of record.




                                              2                                Electronically signed by:
                                                                                     Mike McGrath
                                                                        Chief Justice, Montana Supreme Court
                                                                                 September 16 2022